*236ON MOTION EOR REHEARING.
The case of McKnight v. Wilson, 158 Ga. 153 (122 S. E. 702), cited by the movant, is distinguished for the reason that the pleading in the instant case does not show that the movant was a nonresident of the county in which the suit was brought, but only that he alleges that he was not served; whereas in the cited case the defendant did not reside in the county where the suit was brought. Other grounds of the motion for rehearing being considered, the motion is denied.